Order filed June 15, 2016




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-16-00004-CV
                                  ____________

 MONCRIEF PARTNERS, L.P., RWM 1988 TRUST, TOM O. MONCRIEF
     1967 TRUST, CBMONCRIEF OIL & GAS, LLC AND MONCRIEF
                 OIL & GAS MASTER, LLC, Appellant

                                       V.

    IN THE MATTER OF THE ISSUANCE OF SUBPOENAS FOR THE
         DEPOSITIONS OF DARRELL D. BENNETT, CODY CLARK,
         CHRISTOPHER LOWE, AND JOEY HOLLOWAY, Appellee


                   On Appeal from the 295th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-58899

                                   ORDER

      The clerk’s record was filed February 9, 2016 . Our review has determined
that relevant items have been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the final judgment signed February 22, 2016
and the motion for protection filed by Bennett, Clark and Lowe.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before June 21, 2016, containing The final judgment signed February
22, 2016 and the motion for protection filed by Bennett, Clark and Lowe.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM